11TH COURT OF APPEALS
                                    EASTLAND, TEXAS
                                       JUDGMENT

In the matter of the Estate of                * From the 32nd District
Evelyn B. Coker, deceased,                      Court of Nolan County,
                                                Trial Court No. 19578.

Vs. No. 11-15-00203-CV                        * September 10, 2015

                                              * Per Curiam Memorandum Opinion
                                               (Panel consists of: Wright, C.J.,
                                               Willson, J., and Bailey, J.)

     This court has considered Cynthia Anne Brooks’s motion for withdrawal
of her notice of appeal and concludes that the motion should be granted.
Therefore, in accordance with this court’s opinion, the appeal is dismissed.
The costs incurred by reason of this appeal are taxed against Cynthia Anne
Brooks, as independent administratrix of the Estate of Evelyn B. Coker.